J-S32014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  :     IN THE SUPERIOR COURT OF
                                              :          PENNSYLVANIA
                      Appellee                :
                v.                            :
                                              :
                                              :
ST. AUBYN BEECHAM                             :
                                              :
                      Appellant               :         No. 2159 EDA 2016

                    Appeal from the PCRA Order June 21, 2016
               In the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-0206175-1999,
                              CP-51-CR-0206182-1999


BEFORE:        GANTMAN, P.J., STABILE, J., and FITZGERALD, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                              FILED MAY 08, 2017

      Appellant, St. Aubyn Beecham, appeals pro se from the order entered

in the Philadelphia County Court of Common Pleas, which dismissed his

second petition filed under the Post Conviction Relief Act (“PCRA”), at 42

Pa.C.S.A. §§ 9541-9546. On March 17, 2000, a jury convicted Appellant of

first-degree murder, robbery, and other offenses in relation to the killing of a

retired police officer during the course of a robbery.         The court sentenced

Appellant on June 1, 2000, to life imprisonment without the possibility of

parole   for    the   murder     conviction   and   imposed   additional   terms   of

imprisonment for the other offenses. This Court affirmed the judgment of

sentence on July 2, 2002.         See Commonwealth v. Beecham, 808 A.2d

241 (Pa.Super. 2002). Appellant did not pursue further direct review.

___________________________

*Former Justice specially assigned to the Superior Court.
J-S32014-17


       On or around March 10, 2004, Appellant filed his first pro se PCRA

petition. The court appointed counsel on March 16, 2004, who subsequently

filed a motion to withdraw and Turner/Finley1 no-merit letter. The court

denied PCRA relief on March 3, 2005, and granted counsel’s request to

withdraw. Appellant did not appeal that decision.

       On August 1, 2012, Appellant filed his second and current pro se PCRA

petition, seeking relief under Miller v. Alabama, 567 U.S. 460, 132 S.Ct.

2455, 183 L.Ed.2d 407 (2012) (holding sentence of mandatory life

imprisonment without possibility of parole for those under age of 18 at time

of their crimes violates Eighth Amendment’s prohibition on cruel and unusual

punishments). Appellant amended his PCRA petition on October 30, 2013,

and on March 16, 2016, to seek relief under Montgomery v. Louisiana,

___ U.S. ___, 136 S.Ct. 718, 193 L.Ed.2d 599 (2016) (holding Miller

applies retroactively to cases on state collateral review). The court issued

notice of intent to dismiss, per Pa.R.Crim.P. 907, on April 12, 2016.

Appellant responded pro se on May 2, 2016. On June 21, 2016, the court

dismissed Appellant’s PCRA petition as untimely. Appellant timely filed a pro

se notice of appeal on July 7, 2016.           The court did not order a Pa.R.A.P.

1925(b) concise statement, and Appellant filed none.

       Preliminarily, the timeliness of a PCRA petition is a jurisdictional
____________________________________________


1
  Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).



                                           -2-
J-S32014-17


requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition, including a second or subsequent petition, shall be filed within

one year of the date the underlying judgment of sentence becomes final. 42

Pa.C.S.A. § 9545(b)(1).        A judgment of sentence is deemed final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). The

statutory   exceptions    to    the   PCRA    time-bar   allow    for     very   limited

circumstances under which the late filing of a petition will be excused; a

petitioner asserting a timeliness exception must file a petition within 60 days

of when the claim could have been presented. 42 Pa.C.S.A. § 9545(b)(1-2).

      Instantly, Appellant’s judgment of sentence became final on August 1,

2002, upon expiration of the time to file a petition for allowance of appeal

with our Supreme Court. See Pa.R.A.P. 1113. Appellant filed the current

PCRA petition on August 1, 2012, which is patently untimely.                     See 42

Pa.C.S.A. § 9545(b)(1).         Appellant now attempts to invoke the “new

constitutional right” exception to the statutory time-bar per Section

9545(b)(1)(iii),   insisting   Miller   and   Montgomery         afford    him    relief.

Nevertheless, Appellant admits he was 19 years old at the time of the

offenses at issue. Thus, Miller and Montgomery do not apply.

      Moreover, this Court has previously rejected Appellant’s argument that

relief under Miller and Montgomery should be extended to individuals


                                        -3-
J-S32014-17


under 25 years old because the brain is not developed fully until that age.

See Commonwealth v. Furgess, 149 A.3d 90 (Pa.Super. 2016) (holding

appellant who was 19 years old at time of offenses was not entitled to relief

under Miller and Montgomery on collateral review; rejecting appellant’s

argument that he should be considered “technical juvenile”). Therefore, we

affirm the denial of PCRA relief.2

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/8/2017




____________________________________________


2
  To the extent Appellant relies on Alleyne v. United States, ___ U.S. ___,
133 S.Ct. 2151, 186 L.Ed.2d 314 (2013), that decision affords him no relief.
See Commonwealth v. Washington, ___ Pa. ___, 142 A.3d 810 (2016)
(holding new constitutional rule announced in Alleyne is not substantive or
watershed procedural rule that warrants retroactive application to collateral
attacks on mandatory minimum sentences where judgment of sentence
became final before Alleyne was decided). Alleyne affords Appellant no
relief in any event, as Alleyne does not apply to the mandatory life
imprisonment sentence for first-degree murder.



                                           -4-